Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Group I, claims 1-16 in the reply filed on 08/19/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims Status
Claims 17-18 are withdrawn as non-elected claims; claim 12 is canceled, and claims 1-11 and 13-16 remain for examination, wherein claim 1 is an independent claim.

Claim Objections
Claim 5 is objected to because of the following informality:  “one of an Ni-based.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-11 and 13-16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claims contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
Regarding claim 1, there are many factors to be considered when determining whether there is sufficient evidence to support a determination that a disclosure does not satisfy the enablement requirement and whether any necessary experimentation is "undue." These factors include, but are not limited to:  
(A) The breadth of the claims;
(B) The nature of the invention; 
(C) The state of the prior art; 
(D) The level of one of ordinary skill;
(E) The level of predictability in the art;
(F) The amount of direction provided by the inventor;
(G) The existence of working examples; and

In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988).
The specification, does not reasonably provide enablement for a method of heat-treating for a metal molded article. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims.
In considering whether the specification, at the time the application was filed, would have taught one skilled in the art how to make and/or use the full scope of the claimed invention without undue experimentation, many factors must be considered. Such consideration of the Wands factors are described below:
The breadth of the claims: The claims describe a method of heat-treating a metal molded article; the process has been laid only in skeletal detail. The claims do not limit what the metal molded article is made of other than it contains metal. The specification seems to include information specific to nickel alloys, however it is not clear whether the incorporation of temperature ranges particular to nickel would be applicable to “metal” now generically claimed. The claims further encompass all shape holding layers that have a higher melting point than the solidus temperature of the metal molded article it is formed around. The shape holding layer could include metal covered with oxides, cermets plated with metals, Sn alloy metal articles coated with Teflon, or any other number of combinations.  The claims also have heat treatment steps which are defined only relatively to the materials used for 
The scope is not clear to what the limits for the metal molded article, shape holding layer, heat treatments, and coating are. 
The nature of the invention: The nature of the invention is a metal molded article with a shape holding layer that has a higher melting point than the metal molded article it is formed around.
The state of the prior art:  The prior art has certain metal material systems coated in different coating for shape holding layers like cemented carbides coated in nitride, boride, carbide, oxide, hydride, carbonitride, borocarbide or graphite for cutting tools; nickel super alloys coated with alumina for high temperature engine blade; and other alloys coated with higher melting materials. 
The level of ordinary skill in the art: One of ordinary skill could be able to determine for a certain metal material system its solidus temperature below the melting point of a shape holding layer material. However, one of ordinary skill would be unable to accurately determine this for all pairs of metal materials used to make articles and a shape holding materials without some limit to the metes and bounds of the claimed materials to be used. The instant application only suggest possible materials however it does not limit material choices.  
The level of predictability in the art: The level of predictability in the art is not considered to be a factor which impedes enablement in this case. 
The amount of direction provided by the inventor: Although the claims describe a process for heat-treating a metal molded article, by forming a shape holding layer including a coating step, and heating treating the piece; the amount of direction provided is limited. The specification does not limit what the metal molded article could be, other than a suggestion of using a generic Ni-based alloy ([0102]-[0130]). The shape holding layer can be an oxide scale and the element absentee layer ([0026]); a coating layer, a reaction layer of the coating layer and the metal molded article, or both of the coating layer and the reaction layer([0031],[0081]); or a reaction layer of a plating layer([0033]). The coating layer is not limited to these choices either. Few particulars are given for the coating layer other than ranges of pressures and yield stress it could meet ([0095]-[0098]) and that the Ni-based alloy could have Al and Cr forming the oxide layer ([0119]). The temperatures of heat treating are defined by relative differences and are not well defined. Even when specific temperatures are given, they are given as a general example of temperatures for a generic Ni-based alloy ([0102]-[0130]). The claims are broad enough to encompass all metal material articles and all shaping layers such that the shaping layer has a higher melting temperature than the solidus temperature of the metal material article.
The existence of working examples: The use of a generic Ni-based alloy with an oxidized scale of Al and Cr has been provided as a working example in 
The quantity of experimentation needed to make or use the invention based on the content of the disclosure: There is an undue amount of experimentation need to enable the claims. To determine all metal material articles and all shaping layers such that the shaping layer has a higher melting temperature than the solidus temperature of the metal material article, one skilled in the art would have to perform experimentation that would need to adequately cover the continuum of metal and coating/shape forming materials. 
The claims propose a plan to create a shape forming process. The instant application raises doubt about if there are any metes and bounds to the experimentation which are required to accomplish the plan, other encompassing all metal articles. It does not bespeak of a routine operation but of extensive experimentation and development work.

Claims 2-11 and 13-16 are rejected for their dependence on claim 1 which is rejected for failing to comply with the enablement requirement.
Claim 14 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 14 has the limitation of “the shape holding layer forming step includes a plating step of plating the surface of the metal molded article”. Claim 14 is dependent on claim 1. Claim 1 has the limitation of “the shape holding layer formation step includes a coating step of coating the surface of the metal molded article by spraying, evaporation coating, or a slurry immersing method”. Based on these limitations claim 14 is to an embodiment method with both a plating layer step and a coating layer step to form the shape holding layer. 
   In the instant disclosure no such method is described. There is one embodiment with a coating layer step for the shape holding layer (Fig. 4, S22, [0079]-[0081]; Fig. 11, [0085]) and another with a plating layer step for the shape holding layer (Fig. 5, S32, [0091]-[0092]; [0033]-

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11 and 13-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is rejected for indefiniteness due to the limitation “wherein, when a reference temperature Ta is a temperature lower than the solidus temperature Ts by 100° C, and Tm is the melting point of the shape holding layer, the shape holding layer formation step and the first heat-treatment step are performed so as to satisfy an expression Ta≤T1≤Tm and wherein the shape holding layer formation step includes a coating step of coating the surface of the metal molded article by spraying, evaporation coating, or a slurry immersing method.” It is not clear if the limitation is meant to be further limiting or if is only optional. 
Claims 2-11 and 13-16 are reject for indefiniteness based on their dependence on indefinite claim 1. 
Claim 2 is rejected for indefiniteness due to the limitation “wherein, when a reference temperature Tb is a temperature lower than the solidus temperature Ts by 50° C, the first heat-treatment step is performed so as to satisfy an expression Tb≤T1.” It is not clear if the limitation is meant to be further limiting or if is only optional.
Claim 3 is rejected for indefiniteness due to the limitation “wherein, when a reference temperature Tc is a temperature higher than the solidus temperature Ts by 50° C, the first heat-treatment step is performed so as to satisfy an expression T1≤Tc.” It is not clear if the limitation is meant to be further limiting or if is only optional.
Claim 4 is rejected for indefiniteness due to the limitation “wherein, when a reference temperature Td is a temperature higher than the solidus temperature Ts by 30° C, the first heat-treatment step is performed so as to satisfy an expression T1≤Td.” It is not clear if the limitation is meant to be further limiting or if is only optional.
Claim 5 is rejected for indefiniteness due to the limitation “wherein the metal molded article contains at least one of an Ni-based heat resistant alloy, a Co-based heat resistant alloy, or a Fe-based heat resistant alloy.” The term “heat resistant” is a relative term which renders the claim indefinite.  The term "heat resistant" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Claim 13 is rejected for indefiniteness due to the limitation “according to claim 12”. It is unclear if the claim is now meant to be an independent claim or a dependent on one of the prior claims. It is unclear what the dependency of the claim is. 
For examination purposes the claims is interpreted to be dependent on claim 1.
Claim 14 is indefinite due to the limitation “wherein the shape holding layer forming step includes a plating step of plating the surface of the metal molded article, and wherein the plating step includes forming, as the shape holding layer on the surface of the metal molded article, a reaction layer of a plating layer and the metal molded article.” It is not clear if the shape holding layer is supposed to be a plating layer instead of a coating layer, or if it is meant to be a plating layer in addition to a coating layer.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 13 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  The claim is a dependent of claim 12. However, claim 12 has been canceled. Therefore, the claim does not properly depend on a claim previously set forth and is reject for being of improper dependent form.  
Applicant may cancel the claim, amend the claim to place the claim in proper dependent form, rewrite the claim in independent form, or present a sufficient showing that the dependent claim complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-5 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Colin et al. (US-20110174550-A1, hereinafter Colin).

Regarding claim 1, Colin teaches a process for manufacturing a component comprising a block of dense material made up of hard particles general statement and that that it is possible to generate binder phase concentration gradients over distances of the order of millimeters inside blocks of dense cemented carbide with the sole proviso that a suitable coating is 

Colin further teaches a suitable coating is deposited on all or part of the surface of the dense block of cemented carbide ([0011]) which reads on a shape holding layer formation step of forming on a shape holding layer.
Colin further teaches the block is coated with an active coating and is subjected to a heat treatment comprising heating, then maintenance for a time at a maintenance temperature Tm wherein the maintenance temperature Tm is greater than or equal to the solidus temperature Ts of the dense material ([0013]-[0014]) which reads on forming a shape holding layer having a melting point higher than a solidus temperature Ts of a composition of the metal molded article on a surface of the metal molded article by treating the metal molded article.
Colin further teaches the active coating is subjected to a heat treatment comprising heating, then maintenance for a time at a maintenance temperature Tm ([0013]) which reads on a first heat-treatment step of performing a first heat treatment on the metal molded article at a first temperature T1, after forming the shape holding layer.
Colin further teaches the coating can be deposited by a process of the Physical Vapor Deposition or Chemical Vapor Deposition type, or by a spraying process or using a brush or by dipping or by serigraphy ([0023]) which meets the limitation wherein the shape holding layer 
Colin further teaches a maintenance temperature Tm greater than or equal to the minimum reaction temperature Tr ([0013]). Colin is silent on a reference temperature Ta, however the heat treatment range of Colin of Tr ≤ Tm (Ts ≤ T1) overlaps the instant claim range of Ta ≤ T1 (Ts-100 ≤ T1). The heat treatment range of Colin also overlaps the contingent limitation of “when a reference temperature Ta is a temperature lower than the solidus temperature Ts by 100°C, and Tm is the melting point of the shape holding layer, the shape holding layer formation step and the first heat-treatment step are performed so as to satisfy an expression Ta ≤ T1 ≤Tm”. 
In the case where the claimed ranges "overlap or lie inside ranges disclosed by prior art" a prima facie case of obviousness exists.  Applicant is directed to MPEP §2144.05. 
Regarding claim 2, the limitation “wherein, when a reference temperature Tb is a temperature lower than the solidus temperature Ts by 50° C, the first heat-treatment step is performed so as to satisfy an expression Tb≤T1” is treated as a contingent limitation and does not positively limit the first heat-treatment step to satisfy the expression. Applicant is directed to MPEP 2111.04. 
Furthermore, as Colin teaches Tr ≤ Tm ‘Ts ≤ T1’ ([0013]) this overlaps the claimed range of (Tb < Ts-50°C) ≤ T1.
In the case where the claimed ranges "overlap or lie inside ranges disclosed by prior art" a prima facie case of obviousness exists.  Applicant is directed to MPEP §2144.05. 
 claim 3, the limitation “wherein, when a reference temperature Tc is a temperature higher than the solidus temperature Ts by 50°C, the first heat-treatment step is performed so as to satisfy an expression T1≤Tc” is treated as a contingent limitation and does not positively limit the first heat-treatment step to satisfy the expression. Applicant is directed to MPEP 2111.04. 
Furthermore, as Colin teaches Tr ≤ Tm ‘Ts ≤ T1’ ([0013]) this overlaps the claimed range of T1 ≤ (Ts+50°C < Tc).
In the case where the claimed ranges "overlap or lie inside ranges disclosed by prior art" a prima facie case of obviousness exists.  Applicant is directed to MPEP §2144.05. 
Regarding claim 4, the limitation “wherein, when a reference temperature Td is a temperature higher than the solidus temperature Ts by 30° C, the first heat-treatment step is performed so as to satisfy an expression T1≤Td” is treated as a contingent limitation and does not positively limit the first heat-treatment step to satisfy the expression. Applicant is directed to MPEP 2111.04. 
Furthermore, as Colin teaches Tr ≤ Tm (Ts ≤ T1) ([0013]) this overlaps the claimed range of T1 ≤ (Ts+30°C < Tc).
In the case where the claimed ranges "overlap or lie inside ranges disclosed by prior art" a prima facie case of obviousness exists.  Applicant is directed to MPEP §2144.05. 
Regarding claim 5, Colin teaches that the metal or metal alloy constituting the binder phase is, for example, cobalt, but may also be iron or nickel or a mixture of these metals, these elements representing at least 50% by weight of the binder phase ([0040]) meeting the limitation.
 claim 13, applicant is reminded that claim is rejected for the 112(d) and 112(b) rejections as stated above. For examination purposes, the claim is interpreted as being dependent on claim 1. 
Colin teaches a coating material capable of becoming unstable or of decomposing and/or reacting with the material constituting the dense block to be treated is, for example, a metalloid or metal nitride, such as boron nitride, aluminum nitride, titanium nitride, or a boride, such as titanium boride, a metalloid or metal carbide, such as boron carbide, titanium carbide, or a hydride, such as titanium hydride, or graphite or a refractory oxide, such as alumina, or a carbonitride or a borocarbide of metal, or a mixture of such materials ([0047]). Colin further teaches that the materials used to produce the coating of the block to be treated must be active or even in some cases reactive above the solidus temperature Ts, but it is preferable for them to remain stable, that is to say, not to decompose, below that temperature ([0048]) which meets the limitations of the claim.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Colin as applied to claim 1 above, and further in view of Abkowitz et al. (US-4731115-A, hereinafter Abkowitz). 
Applicant is reminded that the claim is rejected for 112(a) enablement and 112(b) indefiniteness as stated in the above 112 rejections.

Regarding claim 14, Colin is silent about plating step of applying a plating layer to the metal molded article. 

It would have been obvious to one of ordinary skill in the art at date of filing to have modified the method of Colin by adding the cladding layer of Abkowitz to create a surface without porosity to produce a powder metallurgy can of the cemented carbides article to perform hot isostatic pressing to densify the encapsulated porous compact. 

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Colin as applied to claim 1 above, and further in view of Uhlmann et al. (Pub. date: 2015, Investigation on Additive Manufacturing of Tungsten Carbide-cobalt by Selective Laser Melting, hereinafter Uhlmann)

 claim 6, Colin teaches a process for manufacturing a component comprising a block of dense material made up of hard particles general statement ([0002]). Colin further teaches that the dense material is, for example, a cemented carbide composed of metal carbide particles dispersed in a metal matrix ([0019]) and that the blocks are obtained by powder metallurgy ([0040]). However, Colin is silent for the metal molded article being produced by a manufacturing method which is one of casting, forging, or 3D additive manufacturing. 
Uhlmann teaches additive manufacturing tools of tungsten carbide-cobalt powder material in a selective laser melting (SLM) process (pg. 8, abstract). Uhlmann further teaches that SLM is an alternative process for making special interior contoured tools as opposed to making tools by cemented carbide (pg. 8, abstract). Uhlmann teaches SLM can produce customizable individual interior contoured special tools thus saving energy and resources (pg. 8, Section: Introduction, ¶1).
Since Colin teaches the claimed invention of the metal molded article except that a cemented carbide article is used instead additive manufactured article.  Uhlmann teaches that the cemented carbide tools and tools made by the additive manufacturing SLM process are equivalent products known in the art.  Therefore, because the two products were art recognized equivalents at the time the invention was made, one of ordinary skill in the art would have found it obvious to substitute the cemented carbide block of Colin with the additive manufacturing SLM produced tungsten carbide-cobalt tool of Uhlmann. Applicant is directed to MPEP 2143(I)(B). 

Claims 7, 9, 10-11 and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Colin as applied to claim 1 above, and further in view of Liu (US-20070119276-A1, hereinafter Liu).
Regarding claim 7, Colin is silent on a second heat treatment temperature lower than T1. However Colin is not limited to one heat treatment. Colin teaches that the heat treatment can be determined by the person skilled in the art ([0012]).
Colin teaches a process for manufacturing a component comprising a block of dense material made up of hard particles dispersed in a binder phase by thermo-chemical treatment ([0002]). Colin further teaches manufacture the block by sintering ([0044]) however Colin is silent on conducting a secondary post initial sintering heat treatment.  
Liu teaches tools made of a hard metal including hard particles having a first material and a binder matrix having a second, different material (abstract). Liu further teaches a fabrication process that has two sintering steps ([0873]-[0874]; Figure 2). Liu teaches a second step to remove and eliminate the remaining porosities and voids left in the sintered mixture after the first step. Liu teaches a first step at 2200 °C followed by a second at 2000 ° C ([0874]) which meets the claim limitations.
It would have been obvious to one of ordinary skill in the art at date of filing to have modified the method of Colin by adding a second sinter step by Liu to remove and eliminate the remaining porosities and voids from the block of dense material. 
Regarding claim 9, Colin further teaches that the heat treatment can be carried out in a resistance oven, or an induction oven or a microwave oven, under a protective atmosphere; wherein the protective atmosphere is, for example, argon or a mixture of argon and hydrogen 
By presenting the protective atmosphere as gases as opposed the choices of optionally a rough or high vacuum implies that the protective atmosphere is not under a vacuum which reads on the limitation.  
Regarding claims 10 and 11, Colin teaches a coating material capable of becoming unstable or of decomposing and/or reacting with the material constituting the dense block to be treated is, for example, a refractory oxide, such as alumina ([0047]). With the heat treatments of Colin modified by the two sintering steps of Liu ([0873]-[0874]; Figure 2), it would have naturally flowed that a refractory oxide coating would decompose/react with the dense block to form an oxide layer and the absentee layer would follow from the teachings which would meet the limitations of the claims. 
Regarding claim 15 and 16, Colin teaches a process for manufacturing a component comprising a block of dense material made up of hard particles dispersed in a binder phase by thermo-chemical treatment ([0002]). Colin further teaches manufacture the block by sintering ([0044]) however Colin is silent on conducting a secondary post initial sintering heat treatment.  
Liu teaches tools made of a hard metal including hard particles having a first material and a binder matrix having a second, different material (abstract). Liu further teaches a fabrication process that has two sintering steps ([0873]-[0874]; Figure 2). Liu teaches that the a second step is a solid phase sintering to remove and eliminate the remaining porosities and voids and that hot isostatic pressing (HIP) process may be used as this second step sintering 
It would have been obvious to one of ordinary skill in the art at date of filing to have modified the method of Colin by adding a second sinter step of hot isostatic pressing as taught by Liu to remove and eliminate the remaining porosities and voids from the block of dense material.
 
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Colin and Liu as applied to claim 7 above, and further in view of Fang et al. (US-20130118308-A1, hereinafter Fang).

Regarding claim 8, Colin teaches a process for manufacturing a component comprising a block of dense material made up of hard particles general statement ([0002]). Colin further teaches that the dense material is, for example, a cemented carbide composed of metal carbide particles dispersed in a metal matrix ([0019]). Colin modified by Liu teaches a process with two sintering steps. However Colin and Liu are silent on performing successively the heat treatments in the same furnace. 
Fang teaches a functionally graded cemented tungsten carbide material produced via heat treating a sintered cemented tungsten carbide (abstract). Fang further teaches the sintered cemented tungsten carbide can also be produced by sinter-HIP, which is a vacuum sintering plus a low pressure and a hot isostatic pressing step in the same furnace as a part of 
As Fang, Liu, and Colin are all in the same field of endeavor of producing a compacted material made of hard particles and a binder material using sintering, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified Colin further by keeping the metal molded article in the same furnace for successive sintering steps since Fang teaches using the same furnace for the two sintering steps ([0019]), as combining prior art elements according to known methods to yield predictable results is a prima facie case of obviousness. Applicant is directed to MPEP 2143(I)(A).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Nishida (US-20160230242-A1) contains a heat-resistant covering secured to contact an outer periphery of the heat-resistant metal member.
Bouvaist et al. (US-4177086-A) contains a forged part coated with an insulating coating and then solution heat treated.
Wu et al. (US-20150283614-A1) contains a metallurgical bonding between powder inside a sealed enclosure and the enclosure during the densification, thereby forming a target three-dimensional part.
Etter et al. (US-20140053956-A1) 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on (571) 272-1177. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.M.C./             Examiner, Art Unit 1734                                                                                                                                                                                           
/CHRISTOPHER S KESSLER/             Examiner, Art Unit 1734